Citation Nr: 0025082	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  96-26 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for a skin disorder, 
claimed as coral poisoning of hands with scaling 
lesions/blisters.

2.  Entitlement to service connection for cardiomegaly, 
hypertension, claimed as heart enlargement.  

3.  Entitlement to service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in New Orleans, 
Louisiana (RO), which denied the benefits sought on appeal.   
 

FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a skin disorder, claimed as coral poisoning of hands with 
scaling lesions/blisters, is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

2.  The veteran's claim of entitlement to service connection 
for cardiomegaly, hypertension, claimed as heart enlargement, 
is not supported by cognizable evidence demonstrating that 
the claim is plausible or capable of substantiation.

3.  The veteran's claim of entitlement to service connection 
for a low back disorder is supported by cognizable evidence 
demonstrating that the claim is plausible and capable of 
substantiation.



CONCLUSIONS OF LAW

1.  The claim for service connection for a skin disorder, 
claimed as coral poisoning of hands with scaling 
lesions/blisters, is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The claim for service connection for cardiomegaly, 
hypertension, claimed as heart enlargement, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a low 
back disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Certain conditions, including arthritis and cardiovascular-
renal disease, including hypertension, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within a prescribed period of time after service, 
which is one year for arthritis or cardiovascular-renal 
disease.  The presumption is rebuttable by probative evidence 
to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The medical evidence in this case includes service medical 
records; private and VA clinical records, including 
statements, from 1990 through November 1999; and reports of 
VA examinations in October 1995 and April 1998.  The veteran 
has also provided a number of lay statements from him and his 
wife; and they have both testified at hearings in January 
1998 and May 2000.  

Skin Disorder, and Cardiomegaly, Hypertension Claims

The veteran essentially claims that during service he 
developed a skin disorder due to coral poisoning in 1965; and 
a heart disorder, cardiomegaly and hypertension.  In this 
case, the Board finds that the claims for service connection 
for both of these claimed disorders are not well-grounded.  

In this regard, the Board notes that the medical evidence 
includes service medical records, private and VA clinical 
reports, two VA examination reports, and lay statements.  
However, there is no competent medical evidence of record 
that provided a nexus between the claimed skin disorder or 
cardiovascular disorder, and the veteran's period of active 
service or any incident therein.  

Review of the record shows that during the veteran's period 
of active service, there are no medical records showing 
evidence referable to his claimed skin or cardiovascular 
disorders.  The claims file contains no record of any 
pertinent complaints, treatment or findings during that 
period.  During periodic examinations in service, chest X-ray 
examination revealed no abnormal findings.  Also during 
periodic examinations, blood pressure was recorded; and 
diastolic blood pressure ranged from 70 to 86, and systolic 
blood pressure ranged from 110 to 226.  The report of the 
January 1975 examination prior to discharge shows a normal 
evaluation of the pertinent systems, including skin, heart 
and vascular systems.  At that time, blood pressure was 
recorded as 124/86, pulse was 76, chest X-ray examination was 
within normal limits, and no abnormal findings or diagnoses 
were made pertinent to the skin or cardiovascular disorder 
claims.

Post-service medical records include numerous VA and private 
treatment reports for the period from 1990 through 1999.  
These records show treatment and examination for various 
complaints and conditions.  

However, regarding the cardiovascular disorder claim, the 
first medical record referable to a cardiovascular disorder 
is contained in an August 1990 private treatment record, 
which shows that the veteran reported complaints of increased 
blood pressure lately.  That note listed several blood 
pressure readings taken in the morning and afternoon for a 
Monday, Tuesday and Thursday, with diastolic readings 
predominately in the 90's, and systolic readings 
predominately in the 140's.  During that visit, the veteran's 
blood pressure was recorded as 142/96 and 142/98.  Subsequent 
clinical records including VA examination reports contain 
diagnoses including hypertension, and cardiomegaly, by X-ray.

The report of an October 1995 VA general examination shows a 
reported medical history of high blood pressure for ten 
years.  The report noted that the veteran smoked one pack per 
day for 30 years, and drank five to six beers daily.  On 
examination of the cardiovascular system, there was a regular 
rhythm, no murmur, and no gallop.  Blood pressure was 188/92 
and pulse was 86 in sitting position.  The report contains 
diagnoses of hypertension, and cardiomegaly by X-ray.  

The report of an April 1998 VA general examination noted that 
no medical records were available.  That report shows that 
the veteran reported a medical history indicating that 
hypertension was diagnosed in 1968-1969; and an enlarged 
heart was diagnosed on a physical examination.  After 
examination, the report includes diagnoses of hypertension, 
and cardiomegaly by X-ray.  

The report of an April 1998 VA heart examination noted that 
no records were available, and shows that the veteran 
reported he had no complaints of angina, dyspnea, fatigue, 
dizziness or syncope.  After examination, the report contains 
a diagnosis of cardiomegaly, with no congestive heart failure 
at that time.  An April 1998 VA hypertension examination 
noted that no records were available, and indicated that 
there were no symptoms.  On examination, blood pressure was 
recorded as 152/102, sitting; 150/96 standing; and 158/82, 
lying down.  The report noted that the veteran had mild 
cardiomegaly shown by X-ray, and the EKG was normal.  The 
report contains diagnoses of hypertension and cardiomegaly.  

Regarding the skin disorder claim, the first medical record 
referable to a skin disorder is contained in an October 1990 
private treatment record, which shows that the veteran 
reported complaints of bad hand eczema for the previous year.  
After  examination the note contains impressions of (1) 
probable pompholyx/dyshidrosis;   (2) rule out allergic 
contact dermatitis; and (3) doubt pustular psoriasis.  
Subsequent clinical records show that in November 1990 there 
were complaints that the eczema had flared and spread to both 
lower legs.  Later records show that in March 1995, the 
veteran reported complaints of dermatitis off and on for 
three years, which had gotten worst in the past week.  

During an October 1995 VA general examination, the veteran 
reported complaints of blisters that come and go, with scaly 
lesion and break out of the skin, and itching and burning.  
After examination, the report contains a diagnosis of hand 
skin disorder, scaly and blister area in both hands. 

During an October 1995 VA skin examination, the report 
indicated that the veteran had a scaly lesions.  The veteran 
reported complaints of itching and burning.  After 
examination, the report contains a diagnosis of hand skin 
disorder, scaly and blister area in both hands.  The report 
contains a diagnosis of skin disorder in both hands, palms 
involved; scaly lesion with blister at this time including 
all fingers.

During April 1998 VA general and skin examinations, no 
medical records were available.  The general examination 
report commented that there was coral poisoning to the skin, 
with blisters on the palms of both hands, with swelling.  
After examination, the general examination report contains a 
diagnosis of skin condition, secondary to coral poisoning to 
both hands.  The VA skin examination shows complaints of 
eruptions beginning in 1965, which reoccur intermittently 
since; with current complaints of pruritus and pain occurring 
when eruption flares.  The veteran stated that the problem 
occurred about once a month, lasting about ten days.  The 
examiner noted that it was pertinent to note that the veteran 
was a cigarette smoker.  After examination, the report 
contains a diagnosis of "dyshidrotic hand eczema.  This is 
not service-connected."

The clinical record does show that the veteran has current 
skin and cardiovascular disorders as discussed above.  
However, also as discussed above, none of the competent 
medical evidence of record shows that the veteran's diagnosed 
skin or cardiovascular disorders are related to service.  No 
referable finding or diagnosis was made during service, and 
no currently diagnosed skin or cardiovascular disorder was 
shown until many years after service.  Moreover, none of the 
medical records contain any medical opinion or other 
competent medical evidence to relate either of the claimed 
skin or cardiovascular disorders to service.  The Board notes 
in this regard, that while the veteran's skin disorder has 
been diagnosed as secondary to coral poisoning, there is no 
evidence relating this to the veteran's service many years 
before the first clinical evidence of a skin disorder.  
Accordingly, these two claims are not plausible and, 
therefore, not well-grounded.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  

If the veteran were to rely solely on his own assertion, or 
that of other lay witnesses, that his present skin or 
cardiovascular disorders are attributable to an incident of 
service, any such lay opinion would be insufficient evidence 
to support the claim.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (holding that lay persons are not competent to 
offer medical opinions).

Under these circumstances, the Board finds that the veteran 
has not submitted  well-grounded claims for service 
connection for a skin disorder, claimed as coral poisoning of 
hands with scaling lesions/blisters; or for cardiomegaly, 
hypertension, claimed as heart enlargement.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop these claims.  Morton v. West, 
12 Vet. App. 477 (1999); Epps, 126 F.3d at 1469; Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).

The veteran is free at any time in the future to submit 
evidence in support of his skin or cardiovascular disorder 
claims.  Medical records of a current disorder, which is 
linked by a medical opinion linking any current findings with 
the veteran's military service would be helpful in 
establishing a well-grounded claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).
   
Low Back Disorder Claim

Service medical and other service records indicate that the 
veteran's duties during service included a role as a diver.  
Service medical records indicate that the veteran underwent 
periodic examination for the purpose of qualification for 
continued diving duties.  

Review of the service medical records show that in June 1971 
the veteran was seen on one occasion for complaints of lumbar 
back pain with limitation of motion and some extension to the 
buttock.  On physical examination at that time, there was 
some limitation of motion on forward and left lateral 
flexion.  There was no gross spasm, and no color or rubor.  
The impression was paravertebral muscle spasm.  During a 
periodic examination in January 1973, the veteran reported 
complaints of recurrent back pain.  During that examination, 
evaluation of the spine and other musculoskeletal system was 
normal.  There is no further medical evidence during service 
of complaints, treatment or findings referable to any back 
disorder; and during the January 1975 discharge examination, 
evaluation of the spine and other musculoskeletal system was 
normal.  

After service, there is no medical record of treatment before 
the 1990's.  However, beginning in the early 1990's, the 
record shows treatment for low back symptomatology including 
pain, spasm and tenderness in the lumbosacral area of the 
spine.  The report of a VA orthopedic examination in October 
1995 contains diagnoses of chronic low back pain with left 
radiculopathy; and positive X-ray for congenital 
abnormalities and sciatic nerve involvement.  

Private medical records in the 1990's show X-ray findings of 
a degenerative process in the lumbar spine, including the 
report of examination in February 1996, which recorded X-ray 
findings of marked degenerative narrowing of the L4-5 
interspace; slight narrowing of the lumbosacral space; spurs 
seen anteriorly at L3, 4 and 5; and no other fracture, 
dislocation, bone or joint disease. 

The report of an April 1998 VA general examination contains a 
diagnosis of degenerative joint disease of the lumbar spine 
with residuals.  

A private consultation report of November 1999 noted a 
history of back and bilateral hip pain since about 1971 when 
the veteran was in service and active as a diver in the 
Experimental Dive Unit.  The veteran reported that he spent 
14 years in the Navy in that Unit, with his last dive in 
1974.  The report described the veteran's reported service 
and post-service reported symptomatology, and reports on 
physical examination.  The report contains impressions of 
degenerative joint disease, and chronic pain.  The report 
contains an opinion that it was difficult to say with 
certainty whether the major contributing factors to the 
veteran's problems resulted from his previous extreme diving 
situations, or other possible causes.  The examiner 
recommended that that evaluation be performed by an 
experienced Navy Dive Medical Officer who had experience in 
evaluating divers from the Experimental Dive Unit and the 
long-term medical problems.

In a September 1999 statement, Robert P. Colligen, M.D., 
described the veteran's diving history and physical findings 
on MRI examination that were consistent with severe 
degenerative joint disease of the spine at L3-L4 and L4-L5, 
with no lesions or defects of the hips and pelvis.  Dr. 
Colligen noted that diving literature showed studies of 
delayed occurrence of dysbaric osteonecrosis and of "juxta-
articular" lesions that progress to structural failure and 
secondary osteoarthritis.  He noted that the veteran's 
history and MRI findings were similar to the described 
findings of one survey.  On this basis, Dr. Colligen opined 
that there was a reasonable probability that the veteran's 
condition resulted from his exposure to the hyperbaric 
environment he encountered early in his diving career in the 
U.S. Navy.  Dr. Colligen noted that a more definitive 
evaluation should be performed by a specialist in diving and 
hyperbaric medicine before this relationship could be 
confirmed or dismissed.

The claims file contains a published article by Paul March, 
M.D., which indicates in part that dysbaric osteonecrosis is 
bone damage secondary to exposure to decompression; 
characterized by dead bone resulting from damaged blood 
supply due to bubbles in bone marrow fat, bubbles in bone 
veins or arteries, or fat globules have embolized from liver 
or other places to bone in the setting of decompression 
sickness.  The end result is loss of blood supply and hence, 
bone damage.  The article further describes the process by 
which this can result in the development of arthritis. 

Based on the foregoing evidence, the Board finds that the 
claim for service-connection for a low back disorder, is 
plausible, and therefore well grounded.  38 U.S.C.A. § 
5107(a); Savage v. Gober, 10 Vet. App. 488 (1997).  The Board 
notes particularly in this regard, Dr. Colligen's September 
1999 opinion indicating that there was a reasonable 
probability that the veteran's [low back] condition resulted 
from his exposure to the hyperbaric environment he 
encountered early in his diving career in the U.S. Navy.  The 
Board also notes the above discussed published article 
indicating the possibility of a relationship between the 
veteran's inservice diving and his current low back disorder.  
Having determined that the claim is well grounded, the Board 
finds that further development is warranted as provided in 
the remand portion of this decision.


ORDER

Service connection for a skin disorder, claimed as coral 
poisoning of hands with scaling lesions/blisters, is denied.

Service connection for cardiomegaly, hypertension, claimed as 
heart enlargement, is denied.

The claim of entitlement to service connection for a low back 
disorder is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for a 
low back disorder is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes Dr. Colligen's September 1999 opinion 
indicating that there was a reasonable probability that the 
veteran's [low back] condition resulted from his exposure to 
the hyperbaric environment he encountered early in his diving 
career in the U.S. Navy.  The Board also notes the published 
article discussed above that indicates a possible etiological 
relationship between diving and arthritis.  However, this 
evidence falls short of providing a definitive medical 
opinion or other competent evidence that it is more likely 
than not that a nexus exists between the veteran's current 
low back disorder, and his inservice diving or other 
incidents of service.  Also, other medical evidence of 
record, including reports of above discussed VA examinations, 
do not provide a corresponding opinion that relates the 
veteran's low back disorder to service.  As such, other 
evidence tends to conflict with Dr. Dr. Colligen's opinion as 
to etiology of the claimed low back disorder.  Therefore, the 
Board is of the view that a VA examination is required to 
determine the nature and extent of the veteran's low back 
disorder, as well as its etiology.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim for 
service connection for a low back 
disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a board certified orthopedist, and 
specialist in diving and hyperbaric 
medicine, if available, to determine the 
nature and extent of any low back 
disorder found to be present.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  All indicated studies, 
including X-rays, should be performed.  
The examiner should provide an opinion as 
to the etiology of any low back disorder 
found; to include whether it is at least 
as likely as not that such is related to 
service, including as due exposure to the 
hyperbaric environment the veteran 
encountered while diving during service.  
The examiner should comment specifically 
on Dr. Colligen's September 1999 opinion; 
and the cited published article by Dr. 
March, indicating such a relationship.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegal v. West, 11 Vet. App. 268 (1998).  
Then, the RO should undertake any other 
indicated development and readjudicate 
the claim for service connection for a 
low back disorder.  

4.  If the benefit sought on appeal and 
is the subject of this remand is not 
granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued to the veteran and 
his representative and they should be 
provided with an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals




 

